                  Case 18-31635                Doc 240           Filed 01/30/20 Entered 01/30/20 14:42:35                                   Desc Page
                                                                                                                                                  MainNo:       1
                                                                 DocumentFORMPage
                                                                               1   1 of 10
                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                ASSET CASES
Case No.:                     18-31635-LTB                                                           Trustee Name:                             A. Burton Shuford
Case Name:                    VR KING CONSTRUCTION, LLC                                              Date Filed (f) or Converted (c):          04/11/2019 (c)
For the Period Ending:        1/30/2020                                                              §341(a) Meeting Date:                     05/08/2019
                                                                                                     Claims Bar Date:                          08/13/2019

                         1                                 2                       3                          4                         5                       6

                 Asset Description                      Petition/         Estimated Net Value              Property               Sales/Funds            Asset Fully
                  (Scheduled and                      Unscheduled        (Value Determined by              Abandoned             Received by the      Administered (FA) /
             Unscheduled (u) Property)                   Value                  Trustee,             OA =§ 554(a) abandon.           Estate             Gross Value of
                                                                        Less Liens, Exemptions,                                                        Remaining Assets
                                                                           and Other Costs)

 Ref. #
1       Wells Fargo Operating xx2739                           $0.00                         $0.00                                            $0.00                       $0.00
2       Check                                          $175,000.00                     $175,000.00                                            $0.00                         FA
Asset Notes:       Funds deposited in DIP account by debtor prior to conversion.
3      Accounts Receivable - over 90                     $10,000.00                     $10,000.00                                            $0.00                       $0.00
       days old
Asset Notes:    Uncollectible
4       Chairs, Desks, Printer                              $100.00                       $100.00                                             $0.00                       $0.00
Asset Notes:       de min value
5       Computer                                            $100.00                       $100.00                                             $0.00                       $0.00
Asset Notes:       de min value
6       2014 Dodge Ram 2500 (Used                        $16,000.00                      $2,436.14                                            $0.00                  $16,000.00
        for Business Purposes) - Title
        held by Vinroy Reid
7       Hand Tools                                          $150.00                       $150.00                                             $0.00                       $0.00
Asset Notes:       de min value
8      1300 Seigle Ave Charlotte, NC                   $137,500.00                     $341,000.00                                      $323,000.00                       $0.00
       - 909 E. 16th St. - Tax Value
Asset Notes:     Property sold - see order Doc. 181
9      NC General Contractor's                                 $1.00                         $1.00                                            $0.00                       $0.00
       License
Asset Notes:   de min value
10     1413 Catherine Simmons Av.                    $62,400.00                         $62,400.00                                            $0.00                  $62,400.00
       Charlotte
Asset Notes:     From VR Investments Schedules filed 11/26/19
11      1720 Pegram St., Charlotte                       $71,900.00                     $71,900.00                                            $0.00                  $71,900.00
Asset Notes:       From VR Investments Schedules filed 11/26/19
12      2586 Hemphill St., Charlotte                     $52,400.00                          $0.00                                            $0.00                  $52,400.00
Asset Notes:       From VR Investments Schedules filed 11/26/19
13      626 Char Meck Lane, Charlotte                  $150,000.00                     $150,000.00                                            $0.00                 $150,000.00
Asset Notes:       From VR Investments Schedules filed 11/26/19
14      1228 Clanton Road, Charlotte                     $51,900.00                          $0.00                                            $0.00                  $51,900.00
Asset Notes:       From VR Investments Schedules filed 11/26/19
15     9809 E WT Harris Bv,                          $50,000.00                              $0.00           OA                               $0.00                         FA
       Charlotte
Asset Notes:     From VR Investments Schedules filed 11/26/19
16     3234 Rozzells Ferry Road,                     $90,900.00                         $90,900.00                                            $0.00                  $90,900.00
       Charlotte
Asset Notes:     From VR Investments Schedules filed 11/26/19
17     1411 Catherine Simmons Av.,                   $99,800.00                         $99,800.00                                            $0.00                  $99,800.00
       Charlotte
Asset Notes:     From VR Investments Schedules filed 11/26/19
18      1205 Allen St., Charlotte                        $90,100.00                     $90,100.00                                      $190,175.00                       $0.00
Asset Notes:       From Baranko Enterprise Inc. Schedules filed 11/26/19
19      7325 Boswell Road, Charlotte                     $16,600.00                     $16,600.00                                            $0.00                  $16,600.00
                  Case 18-31635              Doc 240           Filed 01/30/20 Entered 01/30/20 14:42:35                                  Desc Page
                                                                                                                                               MainNo:        2
                                                               DocumentFORMPage
                                                                             1   2 of 10
                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                               ASSET CASES
Case No.:                    18-31635-LTB                                                        Trustee Name:                               A. Burton Shuford
Case Name:                   VR KING CONSTRUCTION, LLC                                           Date Filed (f) or Converted (c):            04/11/2019 (c)
For the Period Ending:       1/30/2020                                                           §341(a) Meeting Date:                       05/08/2019
                                                                                                 Claims Bar Date:                            08/13/2019

                         1                               2                     3                          4                         5                         6

                 Asset Description                    Petition/        Estimated Net Value             Property               Sales/Funds              Asset Fully
                  (Scheduled and                    Unscheduled       (Value Determined by             Abandoned             Received by the        Administered (FA) /
             Unscheduled (u) Property)                 Value                 Trustee,            OA =§ 554(a) abandon.           Estate               Gross Value of
                                                                     Less Liens, Exemptions,                                                         Remaining Assets
                                                                        and Other Costs)

Asset Notes:      From Baranko Enterprise Inc. Schedules filed 11/26/19
Ref. #
20       7329 Boswell Road, Charlotte                 $122,500.00                  $122,500.00                                             $0.00                  $122,500.00
Asset Notes:      From Baranko Enterprise Inc. Schedules filed 11/26/19
21       7333 Boswell Road, Charlotte                  $14,600.00                   $14,600.00                                             $0.00                   $14,600.00
Asset Notes:      From Baranko Enterprise Inc. Schedules filed 11/26/19
22       7337 Boswell Road, Charlotte                  $13,500.00                   $13,500.00                                             $0.00                   $13,500.00
Asset Notes:      From Baranko Enterprise Inc. Schedules filed 11/26/19
23       7407 Boswell Road, Charlotte                  $45,400.00                  $150,000.00                                      $147,000.00                     $3,000.00
Asset Notes:      From Baranko Enterprise Inc. Schedules filed 11/26/19
24       9515 Gwynne CR, Charlotte                      $6,000.00                    $6,000.00                                             $0.00                    $6,000.00
Asset Notes:      From Baranko Enterprise Inc. Schedules filed 11/26/19
25       Gwynne Hill Road, Charlotte                         $0.00                       $0.00                                             $0.00                        $0.00
Asset Notes:      From Baranko Enterprise Inc. Schedules filed 11/26/19
26     9511 Gwynne Hill Road,                          $6,000.00                     $6,000.00                                             $0.00                    $6,000.00
       Charlotte
Asset Notes:     From Baranko Enterprise Inc. Schedules filed 11/26/19
27     9512 Gwynne Hill Road,                        $60,700.00                     $60,700.00                                             $0.00                   $60,700.00
       Charlotte
Asset Notes:     From Baranko Enterprise Inc. Schedules filed 11/26/19
28       SunTrust Account - VR                (u)            $0.00                   $2,090.55                                          $2,090.55                         FA
         INVESTMENTS LLC DIP
         ACCOUNT XX2470
29       SunTrust Account - VR KING           (u)            $0.00                  $87,147.83                                       $87,147.83                           FA
         CONSTRUCTION, LLD DIP
         ACCOUNT XX5024
30       SunTrust Account - VR                (u)            $0.00                    $410.21                                            $410.21                          FA
         INVESTMENTS LLC
         ACCOUNT XX9671
31       SunTrust Account - VR                (u)            $0.00                    $495.04                                            $495.04                          FA
         INVESTMENTS LLC DIP
         ACCOUNT XX2470
32       STATE OF NC -                        (u)            $0.00                   $3,053.08                                          $3,053.08                       $0.00
         UNCLAIMED FUNDS
33       STATE OF NC -                        (u)            $0.00                    $413.47                                            $413.47                        $0.00
         UNCLAIMED FUNDS - VR
         INVESTMENTS


TOTALS (Excluding unknown value)                                                                                                       Gross Value of Remaining Assets
                                                    $1,343,551.00              $1,577,397.32                                        $753,785.18           $838,200.00




     Major Activities affecting case closing:
                  Case 18-31635                Doc 240            Filed 01/30/20 Entered 01/30/20 14:42:35                                    Desc Page
                                                                                                                                                    MainNo:       3
                                                                  DocumentFORMPage
                                                                                1   3 of 10
                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                ASSET CASES
Case No.:                    18-31635-LTB                                                             Trustee Name:                              A. Burton Shuford
Case Name:                   VR KING CONSTRUCTION, LLC                                                Date Filed (f) or Converted (c):           04/11/2019 (c)
For the Period Ending:       1/30/2020                                                                §341(a) Meeting Date:                      05/08/2019
                                                                                                      Claims Bar Date:                           08/13/2019

                         1                                  2                      3                           4                          5                       6

                 Asset Description                      Petition/          Estimated Net Value             Property                 Sales/Funds              Asset Fully
                  (Scheduled and                      Unscheduled         (Value Determined by             Abandoned               Received by the        Administered (FA) /
             Unscheduled (u) Property)                   Value                   Trustee,            OA =§ 554(a) abandon.             Estate               Gross Value of
                                                                         Less Liens, Exemptions,                                                           Remaining Assets
                                                                            and Other Costs)

     01/13/2020      NOTES


                     7 9 19 Draft order to sell Allen Street property.


                     7 16 19 Draft Report of Initial Deposit. Finalize and file same with WDNC. Review notes and begin preparation of SAR. Forward to
                     ABS. sxb


                     7 17 19 Draft motion to shorten notice. Draft corresponding order. Review and revise amended motion to sell 1205 Allen Street.
                     Finalize and file amended motion to sell 1205 Allen Street with WDNC. Serve case wide. Calendar hearing and order reminders.
                     Finalize and file motion to shorten notice. Serve as appropriate. Review and revise second motion to sell 7407 Boswell St. Finalize and
                     file motion to sell 7407 Boswell St. with WDNC. Serve case wide. Calendar hearing and order reminders. sxb


                     7 24 19 Deposit bank account funds via TES scan. Set up assets to connect to deposits. sxb


                     7 25 19 Draft motion to sell 1300 Seigle Avenue property. Draft motion to shorten notice. Draft order to shorten. Receipt of title
                     work and forward to ABS. Forward to ABS. Receipt of March bank statements. . sxb


                     7 26 19 Review and revise motion to sell 1300 Seigle Avenue property.Finalize and file motion to sell 1300 Seigle Avenue property
                     with WDNC. Serve case wide. Calendar hearing and order reminders. Finalize and file motion to shorten with WDNC. Serve as
                     appropriate. Finalize and submit order to shorten to WDNC for Judge's signature and entry into docket. sxb


                     07/28/2019 06:12pm SXB Finalize and file SAR with WDNC.


                     07/31/2019 12:41pm ABS - Attend hearing on motion to sell 1205 Allen Street. Granted.


                     08/01/2019 02:06pm ABS - Hearing on motion to convert Vinroy's case to Ch 7 - voluntary conversion with ABS to be trustee. Hearing
                     on motion to reconsider conversion order continued to 8/28 so debtor's attorney can propose amendments to the order.


                     8 5 19 Finalize 3 IRS POA's and fax to IRS for processing. EM to Ed Bowers regarding same. Draft order approving sale of 7407
                     Boswell Street. Finalize and submit order approving second motion to sell 7407 Boswell property to WDNC for Judge's signature and
                     entry into docket. sxb


                     8 7 19 Draft response to mfrs of Ocwen. Forward to ABS with comments. Receipt of order to sell 7407 Boswell Road. sxb


                     8 8 19 Finalize and file response to mfrs in Vinroy Reid case with WDNC. Serve as appropriate. Calendar hearing reminder. sxb


                     8 13 19 Finalize and submit order to sell 1300 Seigle Avenue property to WDNC for Judge's signature and entry into docket. sxb


                     8 14 19 Receipt of wire for sale of 1205 Allen Street. Receipt of order to sell 1300 Seigle Avenue. sxb


                     8 23 19 Forward sale order on 1300 Seigle to closing attorney. sxb


                     9 3 19 Draft ex parte application to employ Anne Coley as Special Counsel. Draft corresponding order. sxb


                     9 11 19 Finalize and file motion to allow trustee authorization to grant easement related to 7407 Boswell Road with WDNC. Serve case
                     wide. Draft motion to shorten notice. Draft order to shorten notice. Finalize and file motion to shorten notice with WDNC. Serve as
                     appropriate. Finalize and submit order to shorten notice to WDNC for Judge's signature and entry into docket. Calendar hearing and
                     order reminders. sxb
                  Case 18-31635               Doc 240           Filed 01/30/20 Entered 01/30/20 14:42:35                                   Desc Page
                                                                                                                                                 MainNo:         4
                                                                DocumentFORMPage
                                                                              1   4 of 10
                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                ASSET CASES
Case No.:                    18-31635-LTB                                                           Trustee Name:                              A. Burton Shuford
Case Name:                   VR KING CONSTRUCTION, LLC                                              Date Filed (f) or Converted (c):           04/11/2019 (c)
For the Period Ending:       1/30/2020                                                              §341(a) Meeting Date:                      05/08/2019
                                                                                                    Claims Bar Date:                           08/13/2019

                         1                                2                        3                          4                        5                          6

                 Asset Description                     Petition/         Estimated Net Value             Property                 Sales/Funds                Asset Fully
                  (Scheduled and                     Unscheduled        (Value Determined by             Abandoned               Received by the          Administered (FA) /
             Unscheduled (u) Property)                  Value                  Trustee,            OA =§ 554(a) abandon.             Estate                 Gross Value of
                                                                       Less Liens, Exemptions,                                                             Remaining Assets
                                                                          and Other Costs)


                     9 12 19 Review and revise motion and order to employ Anne Coley. sxb


                     9 16 19 Receipt of order granting motion to shorten notice.   sxb

                     9 17 19 Receipt of order to employ Anne Coley as Special Counsel. Calendar answer d/l in Y2 Yoga AP. sxb


                     9 24 19 Tickle d/l to respond to mfrs. Receipt of POC deadline. Draft motion to enlarge time to answer Complaint. Draft
                     corresponding order. Finalize and file motion to extend answer deadline in both Y2 Yoga adversary proceedings. Finalize and submit
                     corresponding orders to extend time to WDNC for Judge's signature and entry into docket. sxb


                     09/25/2019 05:44pm ABS - hearing on easement motion - granted.


                     9 25 19 Draft order authorizing Trustee to grant easement related to 7407 Boswell Rd. property. Finalize and file motion to amend
                     order to sell with WDNC. Serve case wide. Calendar hearing and order reminders. Draft motion to shorten notice. Finalize and file
                     same with WDNC. Serve as appropriate. Draft order to shorten notice. Finalize and submit same to WDNC for Judge's signature and
                     entry into docket. sxb


                     9 26 19 Receipt of order granting motion to extend time to answer Complaint. Receipt of order granting motion to shorten notice.
                     Receipt of order authorizing Trustee to grant easement. sxb


                     10/02/2019 07:12am ABS - hearing on motion to amend order for sale of 1300 Seigle - allowed.


                     10 2 19 Draft order granting motion to amend order related to sale of Seigle property. Review and revise order granting motion to amend
                     order related to sale of Seigle property. Finalize and submit order related to sale of Seigle Avenue to WDNC for Judge's signature and
                     entry into docket. sxb


                     10 10 19 Review and revise motion to dismiss appeal. Additional revisions to motion for order dismissing appeal. Finalize and file
                     same with District Court. sxb


                     10/16/2019 12:57pm ABS - hearing on debtor's objection to Y2 proof of claim continued to January, 2020.


                     10 21 19 Finalize and file fee application with WDNC. Serve case wide. Calendar hearing and order reminders. sxb


                     10 23 19 Review and review motion and order to include premium amounts. Finalize and file motion to pay insurance premiums with
                     WDNC. Serve as appropriate. Finalize order to pay insurance premiums to WDNC for Judge's signature and entry into docket.
                     Review and revise answer in Y2Yoga AP. sxb


                     10 24 19 Receipt of order approving payment of insurance premium. Review and revise Motion to Dismiss Complaint and Answer to
                     Complaint. Finalize and file same with WDNC. sxb


                     10 29 19 Draft Report of Sale on 1205 Allen Street. Finalize and file Report of Sale - 1205 Allen Street with WDNC. Draft Report of
                     Sale on 7407 Boswell Road. Finalize and file same with WDNC. Draft Report of Sale on 1300 Seigle Avenue. Finalize and file same
                     with WDNC. sxb


                     11 6 19 Draft order approving fee application. sxb


                     11 8 19 Finalize and submit fee order to WDNC for Judge's signature and entry into docket. Receipt of order approving fee application.
                  Case 18-31635              Doc 240          Filed 01/30/20 Entered 01/30/20 14:42:35                                  Desc Page
                                                                                                                                              MainNo:       5
                                                              DocumentFORMPage
                                                                            1   5 of 10
                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                              ASSET CASES
Case No.:                    18-31635-LTB                                                        Trustee Name:                             A. Burton Shuford
Case Name:                   VR KING CONSTRUCTION, LLC                                           Date Filed (f) or Converted (c):          04/11/2019 (c)
For the Period Ending:       1/30/2020                                                           §341(a) Meeting Date:                     05/08/2019
                                                                                                 Claims Bar Date:                          08/13/2019

                         1                               2                     3                           4                        5                        6

                 Asset Description                    Petition/        Estimated Net Value             Property               Sales/Funds               Asset Fully
                  (Scheduled and                    Unscheduled       (Value Determined by             Abandoned             Received by the         Administered (FA) /
             Unscheduled (u) Property)                 Value                 Trustee,            OA =§ 554(a) abandon.           Estate                Gross Value of
                                                                     Less Liens, Exemptions,                                                          Remaining Assets
                                                                        and Other Costs)

                     Prepare checks for same. sxb


                     11 11 19 Receipt of UCF check for VR Investments. sxb


                     11 15 19 Finalize and file motion to pay insurance premiums with WDNC. Serve as appropriate. Finalize and submit order to pay
                     insurance premium to WDNC for Judge's signature and entry into docket. sxb


                     11 18 19 Receipt of order authorizing payment of insurance premiums. Prepare and mail check for same. sxb


                     12 3 19 Draft ex parte motion to pay insurance premium on Char Meck, Rozzelles Ferry and 1413 Catherine Simmons properties.
                     Draft corresponding order. sxb


                     12 4 19 Finalize and file motion to pay insurance premiums with WDNC. Serve as appropriate. Finalize and submit corresponding
                     order to WDNC for Judge's signature and entry into docket. sxb
     07/16/2019      NOTES


Initial Projected Date Of Final Report (TFR):                                                                      /s/ A. BURTON SHUFORD
Current Projected Date Of Final Report (TFR):          12/31/2020                                                  A. BURTON SHUFORD
                 Case 18-31635                Doc 240     Filed 01/30/20 Entered 01/30/20 14:42:35                                       Desc Main
                                                                                                                                                Page No: 1
                                                                FORM 2Page 6 of 10
                                                          Document
                                               CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         18-31635-LTB                                                              Trustee Name:                           A. Burton Shuford
Case Name:                       VR KING CONSTRUCTION, LLC                                                Bank Name:                               Independent Bank
Primary Taxpayer ID #:           **-***1145                                                                Checking Acct #:                        ******1635
Co-Debtor Taxpayer ID #:                                                                                   Account Title:
For Period Beginning:            10/31/2018                                                                Blanket bond (per case limit):          $5,000,000.00
For Period Ending:               1/30/2020                                                                 Separate bond (if applicable):

       1                2                 3                                  4                                                5                6                   7

   Transaction       Check /           Paid to/                  Description of Transaction                Uniform          Deposit       Disbursement        Balance
      Date            Ref. #        Received From                                                         Tran Code           $                $


07/24/2019            (28)     SUNTRUST BANK            PROCEEDS FROM BARANKO                             1129-000           $2,090.55                             $2,090.55
                                                        ENTERPRISES, INC DIP ACCOUNT
                                                        XX2488
07/24/2019            (29)     SUNTRUST BANK            PROCEEDS FROM VR KING                             1129-000          $87,147.83                         $89,238.38
                                                        CONSTRUCTION, LLC DIP
                                                        ACCOUNT XX5024
07/24/2019            (30)     SUNTRUST BANK            PROCEEDS FROM VR                                  1129-000             $410.21                         $89,648.59
                                                        INVESTMENTS LLC ACCOUNT
                                                        XX9671
07/24/2019            (31)     SUNTRUST BANK            PROCEEDS FROM VR                                  1129-000             $495.04                         $90,143.63
                                                        INVESTMENTS LLC DIP ACCOUNT
                                                        XX2470
08/14/2019                     DOYLE & WALLACE          SALE OF 1205 ALLEN ST.                                *          $117,384.90                          $207,528.53
                      {18}                                                              $189,675.00       1110-000                                            $207,528.53
                                                        SPS                             $(58,646.38)      4110-000                                            $207,528.53
                                                        Pro Rated Taxes                  $(1,302.22)      2820-000                                            $207,528.53
                                                        Commission                      $(11,410.50)      3510-000                                            $207,528.53
                                                        Coyle & Wallace                       $(550.00)   2500-000                                            $207,528.53
                                                        Revenue Stampe                        $(381.00)   2500-000                                            $207,528.53
09/19/2019            (32)     STATE OF NORTH           UCF                                               1290-000           $3,053.08                        $210,581.61
                               CAROLINA
10/10/2019                     MCNAUGHT &               SALE OF 7407 BOSWELL                                  *             $72,578.54                        $283,160.15
                               CLEMENTS, PLLC
                      {23}                                                              $146,250.00       1110-000                                            $283,160.15
                                                                                         $(9,000.00)      3510-000                                            $283,160.15
                                                        PHH Mortgage                    $(58,003.83)      4110-000                                            $283,160.15
                                                        Mecklenburg County Tax           $(4,476.83)      4120-000                                            $283,160.15
                                                        Collector
                                                        Mecklenburg County Tax                $(678.00)   2820-000                                            $283,160.15
                                                        Collector
                                                        Electrical Repairs                    $(551.80)   2500-000                                            $283,160.15
                                                        Home Warranty                         $(600.00)   2500-000                                            $283,160.15
                                                        Deed Stamps and                       $(326.00)   2500-000                                            $283,160.15
                                                        Recording Fee
                                                        Wire Fee Payoff                        $(35.00)   2500-000                                            $283,160.15
10/24/2019           5001      STATE FARM FIRE          INSURANCE PREMIUMS                                2420-000                            $304.40         $282,855.75
                               AND CASUALTY




                                                                                                     SUBTOTALS           $283,160.15          $304.40
                 Case 18-31635                  Doc 240      Filed 01/30/20 Entered 01/30/20 14:42:35                                       Desc Main
                                                                                                                                                   Page No: 2
                                                                   FORM 2Page 7 of 10
                                                             Document
                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          18-31635-LTB                                                                Trustee Name:                           A. Burton Shuford
Case Name:                        VR KING CONSTRUCTION, LLC                                                  Bank Name:                               Independent Bank
Primary Taxpayer ID #:            **-***1145                                                                  Checking Acct #:                        ******1635
Co-Debtor Taxpayer ID #:                                                                                      Account Title:
For Period Beginning:             10/31/2018                                                                  Blanket bond (per case limit):          $5,000,000.00
For Period Ending:                1/30/2020                                                                   Separate bond (if applicable):

       1                2                   3                                    4                                               5                6                   7

   Transaction       Check /             Paid to/                   Description of Transaction                Uniform          Deposit       Disbursement        Balance
      Date            Ref. #          Received From                                                          Tran Code           $                $


10/28/2019                     HUTCHENS LAW FIRM          SALE PROCEEDS - 1300 SEIGLE                            *          $295,778.66                          $578,634.41
                               LLP                        AVENUE
                      {8}                                                           $322,800.00              1110-000                                            $578,634.41
                                                                                           $(18,380.00)      3510-000                                            $578,634.41
                                                          City of Charlotte                      $(930.85)   4120-000                                            $578,634.41
                                                          Mecklenburg County Tax               $(4,043.90)   4120-000                                            $578,634.41
                                                          Collector
                                                          Mecklenburg County                   $(2,915.59)   2820-000                                            $578,634.41
                                                          Property Tax
                                                          Revenue Stamps                         $(646.00)   2500-000                                            $578,634.41
                                                          Fees to Hutchens Law                   $(105.00)   2500-000                                            $578,634.41
                                                          Firm
10/28/2019            (8)      HUTCHENS LAW FIRM          SALE PROCEEDS - 1300 SEIGLE                        1110-000       $295,778.66                          $874,413.07
                               LLP                        AVENUE
10/28/2019            (8)      DEP REVERSE:               SALE PROCEEDS - 1300 SEIGLE                        1110-000      ($295,778.66)                         $578,634.41
                               HUTCHENS LAW FIRM          AVENUE
10/29/2019                     Transfer From:             Due Diligence Fee - 1205 Allen St.                 9999-000             $500.00                        $579,134.41
                               #*******1635
10/29/2019                     Transfer From:             Due Diligence Fee - 7407 Boswell Road              9999-000             $750.00                        $579,884.41
                               #*******1635
10/29/2019                     Transfer From:             Due Diligence Fee - 1300 Seigle Ave.               9999-000             $200.00                        $580,084.41
                               #*******1635
11/08/2019           5002      A. BURTON SHUFORD          FEE ORDER #231                                     3110-000                          $31,310.00        $548,774.41
11/08/2019           5003      A. BURTON SHUFORD          FEE ORDER #231                                     3120-000                           $2,379.53        $546,394.88
11/11/2019            (33)     STATE OF NORTH             UCF - VR INVESTMENTS                               1290-000             $413.47                        $546,808.35
                               CAROLINA
11/15/2019           5004      STATE FARM FIRE            INSURANCE PREMIUMS - Oct. &                        2420-000                            $407.32         $546,401.03
                               AND CASUALTY               Nov.
11/18/2019           5005      TRUSTEE INSURANCE          INSURANCE PREMIUM - 1228                           2420-000                            $422.00         $545,979.03
                               AGENCY                     Clanton Rd., Gwynne Hill Rd. & 161
                                                          Catherine Simmons Avenue - See Order at
                                                          #234
11/19/2019           5006      ANNE D. COLEY              SPECIAL COUNSEL FEES - ORDER                       3210-600                            $500.00         $545,479.03
                                                          AT #201
12/05/2019           5007      TRUSTEE INSURANCE          INSURANCE PREMIUM - 3234                           2420-000                           $1,680.00        $543,799.03
                               AGENCY                     Rozzelles Ferry Rd., 626 Char Meck
                                                          Lane and 1413 Catherin Simmons Avenue
                                                          - See Order at #238
12/31/2019           5008      TRUSTEE INSURANCE          INSURANCE PREMIUM - 3234                           2420-000                           $1,680.00        $542,119.03
                               AGENCY                     Rozzelles Ferry Rd., 626 Char Meck
                                                          Lane and 1413 Catherin Simmons Avenue
                                                          - See Order at #238
01/23/2020           5009      STATE FARM FIRE            INSURANCE PREMIUMS - Dec. &                        2420-000                            $409.82         $541,709.21
                               AND CASUALTY               Jan.


                                                                                                        SUBTOTALS           $297,642.13        $38,788.67
                 Case 18-31635                   Doc 240    Filed 01/30/20 Entered 01/30/20 14:42:35                                   Desc Main
                                                                                                                                              Page No: 3
                                                                  FORM 2Page 8 of 10
                                                            Document
                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         18-31635-LTB                                                              Trustee Name:                           A. Burton Shuford
Case Name:                       VR KING CONSTRUCTION, LLC                                                 Bank Name:                              Independent Bank
Primary Taxpayer ID #:           **-***1145                                                                Checking Acct #:                        ******1635
Co-Debtor Taxpayer ID #:                                                                                   Account Title:
For Period Beginning:            10/31/2018                                                                Blanket bond (per case limit):          $5,000,000.00
For Period Ending:               1/30/2020                                                                 Separate bond (if applicable):

      1                 2                    3                                   4                                            5                6                   7

  Transaction        Check /            Paid to/                     Description of Transaction            Uniform          Deposit     Disbursement          Balance
     Date             Ref. #         Received From                                                        Tran Code           $              $


                                                                TOTALS:                                                  $580,802.28        $39,093.07        $541,709.21
                                                                    Less: Bank transfers/CDs                               $1,450.00             $0.00
                                                                Subtotal                                                 $579,352.28        $39,093.07
                                                                    Less: Payments to debtors                                  $0.00             $0.00
                                                                Net                                                      $579,352.28        $39,093.07


 For the period of 10/31/2018 to 1/30/2020                                           For the entire history of the account between 06/06/2019 to 1/30/2020

 Total Compensable Receipts:                           $752,335.18                   Total Compensable Receipts:                               $752,335.18
 Total Non-Compensable Receipts:                             $0.00                   Total Non-Compensable Receipts:                                 $0.00
 Total Comp/Non Comp Receipts:                         $752,335.18                   Total Comp/Non Comp Receipts:                             $752,335.18
 Total Internal/Transfer Receipts:                       $1,450.00                   Total Internal/Transfer Receipts:                           $1,450.00


 Total Compensable Disbursements:                      $212,075.97                   Total Compensable Disbursements:                          $212,075.97
 Total Non-Compensable Disbursements:                        $0.00                   Total Non-Compensable Disbursements:                            $0.00
 Total Comp/Non Comp Disbursements:                    $212,075.97                   Total Comp/Non Comp Disbursements:                        $212,075.97
 Total Internal/Transfer Disbursements:                      $0.00                   Total Internal/Transfer Disbursements:                          $0.00
                  Case 18-31635                   Doc 240      Filed 01/30/20 Entered 01/30/20 14:42:35                                      Desc Main
                                                                                                                                                    Page No: 4
                                                                     FORM 2Page 9 of 10
                                                               Document
                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          18-31635-LTB                                                                Trustee Name:                            A. Burton Shuford
Case Name:                        VR KING CONSTRUCTION, LLC                                                   Bank Name:                               Independent Bank
Primary Taxpayer ID #:            **-***1145                                                                  Checking Acct #:                         ******1635
Co-Debtor Taxpayer ID #:                                                                                      Account Title:                           Due Diligence
For Period Beginning:             10/31/2018                                                                  Blanket bond (per case limit):           $5,000,000.00
For Period Ending:                1/30/2020                                                                   Separate bond (if applicable):

       1                2                     3                                     4                                             5                6                 7

   Transaction       Check /             Paid to/                       Description of Transaction            Uniform          Deposit        Disbursement         Balance
      Date            Ref. #          Received From                                                          Tran Code           $                 $


06/21/2019            (18)     NAGUIB S. VERJEE             Due Diligence - 1205 Allen Street - on           1290-000             $500.00                                $500.00
                               AND SORRAYAH                 behalf of Dogwood Property
                                                            Development, LLC
07/16/2019            (23)     MARIELA CARCAMO              Due Diligence - 7407 Boswell Rd.                 1290-000             $750.00                            $1,250.00
07/24/2019            (8)      HAFTOM ALEMAYEHU             Due Diligence - 1300 Seigle Ave.                 1290-000             $200.00                            $1,450.00
10/29/2019                     Transfer To:                 Due Diligence Fee - 1205 Allen St.               9999-000                             $500.00                $950.00
                               #*******1635
10/29/2019                     Transfer To:                 Due Diligence Fee - 7407 Boswell Road            9999-000                             $750.00                $200.00
                               #*******1635
10/29/2019                     Transfer To:                 Due Diligence Fee - 1300 Seigle Ave.             9999-000                             $200.00                  $0.00
                               #*******1635

                                                                   TOTALS:                                                       $1,450.00       $1,450.00                 $0.00
                                                                       Less: Bank transfers/CDs                                      $0.00       $1,450.00
                                                                   Subtotal                                                      $1,450.00           $0.00
                                                                       Less: Payments to debtors                                     $0.00           $0.00
                                                                   Net                                                           $1,450.00           $0.00


  For the period of 10/31/2018 to 1/30/2020                                             For the entire history of the account between 06/20/2019 to 1/30/2020

  Total Compensable Receipts:                               $1,450.00                   Total Compensable Receipts:                                    $1,450.00
  Total Non-Compensable Receipts:                               $0.00                   Total Non-Compensable Receipts:                                    $0.00
  Total Comp/Non Comp Receipts:                             $1,450.00                   Total Comp/Non Comp Receipts:                                  $1,450.00
  Total Internal/Transfer Receipts:                             $0.00                   Total Internal/Transfer Receipts:                                  $0.00


  Total Compensable Disbursements:                              $0.00                   Total Compensable Disbursements:                                   $0.00
  Total Non-Compensable Disbursements:                          $0.00                   Total Non-Compensable Disbursements:                               $0.00
  Total Comp/Non Comp Disbursements:                            $0.00                   Total Comp/Non Comp Disbursements:                                 $0.00
  Total Internal/Transfer Disbursements:                    $1,450.00                   Total Internal/Transfer Disbursements:                         $1,450.00
                 Case 18-31635                   Doc 240    Filed 01/30/20 Entered 01/30/20 14:42:35                                   Desc Main
                                                                                                                                              Page No: 5
                                                                  FORM 2Page 10 of 10
                                                            Document
                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                        18-31635-LTB                                                               Trustee Name:                            A. Burton Shuford
Case Name:                      VR KING CONSTRUCTION, LLC                                                  Bank Name:                               Independent Bank
Primary Taxpayer ID #:          **-***1145                                                                 Checking Acct #:                         ******1635
Co-Debtor Taxpayer ID #:                                                                                   Account Title:                           Due Diligence
For Period Beginning:            10/31/2018                                                                Blanket bond (per case limit):           $5,000,000.00
For Period Ending:               1/30/2020                                                                 Separate bond (if applicable):

      1                 2                    3                                   4                                            5                 6                 7

  Transaction        Check /            Paid to/                     Description of Transaction            Uniform          Deposit     Disbursement           Balance
     Date             Ref. #         Received From                                                        Tran Code           $              $




                                                                                                                                                 NET            ACCOUNT
                                                                          TOTAL - ALL ACCOUNTS                    NET DEPOSITS              DISBURSE           BALANCES

                                                                                                                         $580,802.28        $39,093.07         $541,709.21




 For the period of 10/31/2018 to 1/30/2020                                           For the entire history of the case between 04/11/2019 to 1/30/2020

 Total Compensable Receipts:                           $753,785.18                   Total Compensable Receipts:                                $753,785.18
 Total Non-Compensable Receipts:                             $0.00                   Total Non-Compensable Receipts:                                  $0.00
 Total Comp/Non Comp Receipts:                         $753,785.18                   Total Comp/Non Comp Receipts:                              $753,785.18
 Total Internal/Transfer Receipts:                       $1,450.00                   Total Internal/Transfer Receipts:                            $1,450.00


 Total Compensable Disbursements:                      $212,075.97                   Total Compensable Disbursements:                           $212,075.97
 Total Non-Compensable Disbursements:                        $0.00                   Total Non-Compensable Disbursements:                             $0.00
 Total Comp/Non Comp Disbursements:                    $212,075.97                   Total Comp/Non Comp Disbursements:                         $212,075.97
 Total Internal/Transfer Disbursements:                  $1,450.00                   Total Internal/Transfer Disbursements:                       $1,450.00




                                                                                                      /s/ A. BURTON SHUFORD
                                                                                                      A. BURTON SHUFORD
